Citation Nr: 1338290	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  09-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for a left ankle disability, rated as 10 percent disabling prior to May 22, 2009 and 20 percent disabling thereafter.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an increased, 10 percent, rating for left ankle sprain with osteochondral injury with chondromalacia talus effective June 15, 2007.  The Veteran appealed this decision.  During the pendency of his appeal, in June 2009, the RO assigned a 20 percent rating, effective May 22, 2009.  The issue before the Board has been recharacterized to reflect this partial grant of benefits.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in August 2009.  Pursuant to an April 2010 remand, he also testified before the undersigned via videoconference in June 2010.  Transcripts of both hearings have been associated with the record.  

In September 2011, the Board remanded this case for additional development.  

As noted in the prior remand, the Veteran has raised two issues that have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to an effective date prior to June 15, 2007, for the assignment of a 10 percent rating for his left ankle disability; and entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional left ankle disability due to VA medical treatment.  The Board does not have jurisdiction over these issues and the claims file does not reflect that the AOJ has taken any action on them - they remain REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The claim file reflects that the RO rescheduled the Veteran's VA examination without the provision of written notice, that he moved shortly thereafter, and that he contacted VA to reschedule other appointments made for the same day as the (rescheduled) examination.  As it is not clear if the Veteran was adequately notified of, and did not attempt further rescheduling of, the examination, he will be afforded another opportunity to attend a VA examination.

The Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for an increase, the claim shall be denied.

Additionally, the claims file reflects that the Veteran has reported receiving private medical treatment for his ankle disability as well as undergoing ankle surgery at Sacred Heart Hospital in October 2009, but only a single July 2009 private treatment record has been associated with the record.  Upon remand, any outstanding available private and VA outpatient records pertinent to the left ankle should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since April 2012.

2.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Sacred Heart Hospital and any private medical provider, including Dr. Busch, who has treated his left ankle disability.  Please note that a single July 2009 record from Dr. Busch has already been associated with the file.  The results of any attempts to obtain any identified records, whether successful or unsuccessful, should be documented in the claims file, and the Veteran should be informed of any negative results in accordance with 38 C.F.R. § 3.159(e).

3.  Subsequently, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left ankle disability.  The claims folder, along with any additional evidence obtained, must be made available to the examiner for review. 

The examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should also specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, such as pain during weather changes, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressed in terms of degrees of limited motion. 

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file documentation demonstrating that notice of the examination was sent to the Veteran's last known address of record.  The record should also indicate whether any such notice was returned as undeliverable. 

5.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

